                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

DARRELL W. STEPHENS,

                       Petitioner,                :   Case No. 1:17-cv-796

       - vs -                                         District Judge Michael R. Barrett
                                                      Magistrate Judge Michael R. Merz

CHARLES BRADLEY, Warden,
 Pickaway Correctional Institution
                                                  :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       Petitioner Darrell Stephens brought this action pro se under 28 U.S.C. § 2254 to obtain

relief related to his convictions for felonious sexual penetration and rape in the Hamilton County

Common Pleas Court in 1992. He pleads the following grounds for relief:

                Ground One: Ex Post Facto

                Supporting Facts: The Hamilton County Sheriff’s Department
                imposed Senate Bill 10 (Adam Walsh Act) sex offender registration
                duties retroactively, even after the Ohio Supreme Court ruled Ohio’s
                AWA statute to be punitive. To clarify, this claim is not about sex
                offender classification, it is about sex offender registration duties.
                The Hamilton County courts were complicit by acquiescence.
                Hamilton County enforced AWA registration duties to [sic] a
                Megan’s Law client (me).

                Ground Two: Double Jeopardy

                Supporting Facts: The Hamilton County Sheriff’s Department,
                with the complicit acquiescence of the state courts, imposed Ohio
                Senate Bill 10 (Adam Walsh Act) registration duties which resulted
                in added punishment for the same offense (See Ground One). Adam
                Walsh punitive statutes have been applied to Petitioner’s Megan’s


                                                  1
               law classification status, specifically Adam Walsh registration
               duties.

               Ground Three: Due Process

               Supporting Facts: The Hamilton County Sheriff Department with
               the acquiescence of the Hamilton County courts, imposed punitive
               sex offender registration duties with no basis in law to do so.

(Petition, ECF No. 1, PageID 5, 7, 8.)

       Although the Petition attacks the same 1992 conviction as Stephens’s prior habeas corpus

action in this Court (Case No. 1:05-cv-243), the Court has determined this is not a second or

successive habeas application subject to the provisions of 28 U.S.C. § 2244(b) because it relates

to a consequence of the 1992 conviction imposed after judgment was entered in the prior case

(Report, ECF No. 18, PageID 984, 986-89; adopted without objections, ECF No. 19). The Court

would not have had jurisdiction to decide the case if the Petition were a second or successive

application. Burton v. Stewart, 549 U.S. 147, 149 (2007) (per curiam); Franklin v. Jenkins, 839

F.3d 465, 473-74(6th Cir. 2016).

       Although the Petition passes the second-or-successive test, that fact is not conclusive of

our jurisdiction, as Petitioner argues in his Reply (ECF No. 24, PageID 1046-47). Nor can we

presume jurisdiction absent an express challenge; it is well-established that “parties cannot waive

the requirement of subject matter jurisdiction.” Watson v. Cartee, 817 F.3d 299, 302 (6th Cir.

2016), quoting Ammex, Inc. v. Cox, 351 F.3d 697, 702 (6th Cir. 2003). Federal courts are courts of

limited jurisdiction; they are empowered to hear only those cases which are within the judicial

power of the United States as defined in the United States Constitution and as further granted to

them by Act of Congress. Finley v. United States, 490 U.S. 545, 550 (1989); Aldinger v. Howard,

427 U.S. 1, 15 (1976), both superseded by statute on other grounds as stated in Exxon Mobil Corp.

v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). Therefore, there is a presumption that a federal

                                                  2
court lacks jurisdiction until it has been demonstrated. Turner v. Pres., Dirs. & Co. of the Bank of

N. Am., 4 U.S. 8 (1799). Facts supporting subject matter jurisdiction must be affirmatively pleaded

by the person seeking to show it. Bingham v. Cabot, 3 U.S. 382 (1798). The burden of proof is

on the party asserting jurisdiction if it is challenged. McNutt v. Gen. Motors Acceptance Corp. of

Indiana, 298 U.S. 178, 182-83 (1935). A federal court is further obliged to note lack of subject

matter jurisdiction sua sponte. Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908);

Capron v. Van Noorden, 6 U.S. 126, 127 (1804); Clark v. United States, 764 F. 3d 653, 657 (6th

Cir. 2014); Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465

(6th Cir. 2009).

        Stephens’ filings show, at least prima facie, that the Hamilton County, Ohio, Sheriff has

attempted to apply the Ohio instantiation of the Adam Walsh Act to him by way of notifying him

he must register under that Act (Petition, ECF No. 1, PageID 5, 7). He has at least a colorable

claim that applying Adam Walsh to him results in a constitutional violation. However, he is not

in custody pursuant to the Sheriff’s interpretation. That is to say, no state actor has charged him

with any offense based on the purported application of Adam Walsh to him.

        Custody is a prerequisite to habeas corpus jurisdiction. Maleng v. Cook, 490 U.S. 488, 490

(1989); Hautzenroeder v. DeWine, 887 F.3d 737, 740 (6th Cir. 2018), citing Stevenson v. Summers,

258 F.3d 520, 522 (6th Cir. 2001). While Stephens remains in custody on his 1992 convictions,

nothing about his current custody depends on the application of the Adam Walsh Act registration

requirements to him. That is, he is in no way currently being deprived of his liberty for failing to

register under the Adam Walsh Act.

        If Stephens were released and then charged a with a new offense for failure to comply with

the Adam Walsh registration requirements, he could bring a habeas case to challenge that



                                                 3
application.     A person on bond is sufficiently in custody to invoke federal habeas corpus

jurisdiction, See Justices of Boston Mun. Court v. Lydon, 466 U.S. 294, 300 (1984); Hensley v.

Mun. Court San Jose Milpitas Jud. Dist., Santa Clary Cnty., California, 411 U.S. 345, 351 (1973);

Lawrence v. 48th Dist. Court, 560 F.3d 475, 480 (6th Cir. 2009); McVeigh v. Smith, 872 F.2d 725,

727 (6th Cir. 1989).

          Stephens is in the same position as any person in the general population who is threatened

with being charged under a statute whose threatened application to him he challenges as

unconstitutional. Ordinarily a person in that position must wait to be charged, then challenge the

constitutionality in the ordinary course of criminal proceedings. Younger v. Harris, 401 U.S. 37

(1971).

          Because he is not in custody on any official charge of violating the Adam Walsh Act, this

Court lacks jurisdiction in habeas corpus to adjudicate his constitutional claims. Therefore, the

Petition should be dismissed without prejudice1 for lack of jurisdiction. Because reasonable jurists

would not disagree with this conclusion, Petitioner should be denied a certificate of appealability

and the Court should certify to the Sixth Circuit that any appeal would be objectively frivolous

and therefore should not be permitted to proceed in forma pauperis.



February 15, 2019.

                                                                           s/ Michael R. Merz
                                                                          United States Magistrate Judge




1
  Respondent seeks dismissal with prejudice (Return of Writ, ECF No. 21, PageID 994, 1020), but that would imply
a decision on the merits, which this Court is without jurisdiction to make in a habeas case. See Semtek Int’l, Inc. v.
Lockheed Martin Corp., 531 U.S. 497, 505 (2001) (internal quotation marks and citation omitted) (“[A] dismissal
‘with prejudice’ evinces the intention of the court to make the dismissal on the merits.”).

                                                          4
                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                5
